DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by HATA (US 20170263603).
Regarding claim 1, HATA discloses a semiconductor device comprising 
a semiconductor substrate (figs 1-3, 10, para 20), comprising 
an upper-surface electrode (fig 1-3, 11, para 19) provided on an upper surface of the semiconductor substrate (upper surface of 10, see fig 1-3); 
a lower-surface electrode (fig 1-3, 12, para 19) provided on a lower surface of the semiconductor substrate (lower surface of 10, see fig 1-3); 
a transistor portion (one of the left IGBT portions 2 in fig 1, see para 20) provided in the semiconductor substrate and connected to the upper-surface electrode and the lower-surface electrode (the portions of 10 containing the IGBTs comprising 21, 22, 50, 51 and 23 extend from 11 to 12, see fig 2); 
one or more first diode portions (all of the diodes in the left diode portions 3, see fig 1, para 20) provided in the semiconductor substrate connected to the upper-surface electrode and the lower-surface electrode and extending from the upper-surface electrode to the lower-surface electrode (the portions of 10 containing the diode comprising 31, 50, 51 and 32 extend from 11 to 12, see fig 2); 
one or more second diode portions (one pn diode formed by an interface between 22b and 50 between 2 trenches 70 in the right part of the device in fig 1, see para 20) provided in the semiconductor substrate connected to the upper-surface electrode and the lower-surface electrode and extending from the upper-surface electrode to the lower-surface electrode (the portions of 10 containing the diode comprising 21, 22b, 50, 51 and 23 extend from 11 to 12, see fig 2); and 
a drift region (fig 1-3, 50, para 24) of a first conductivity type (n-type, see fig 2, para 24) provided inside the semiconductor substrate and spanning throughout the transistor portion, the one or more first diode portions, and the one or more second diode portions (all transistor and diodes contain 50, see fig 2-3), 
wherein a resistivity of the one or more first diode portions in a depth direction of the semiconductor substrate is different from a resistivity of the one or more second diode portions in the depth direction of the semiconductor substrate (the first diode portions 3 have the defects 100 in the drift region 50 below them, and the second diode portion in 2 do not, and so will have a different resistivity, see para 68), 
wherein the one or more first diode portions and the one or more second diode portions each include (i} an anode region of a second conductivity type (p- region 31b in the first diode portions and 22b in the second diode portion, see fig 1-3, para 26 and 35) provided between the drift region and the upper surface of the semiconductor substrate, and (ii) a cathode region (n+ region formed by 32 and 51, see fig 1-3, 32 and 51, para 24) of the first conductivity type provided between the drift region and the lower- surface electrode (32 and 51 are between 50 and 12, see fig 2), 
wherein the transistor portion has: 
a base region (22b in the left portion of the device in fig 1, see fig 1-3, para 26) of the second conductivity type provided between the drift region and the upper surface of the semiconductor substrate (22b is between 50 and 11, see fig 2); 
a source region (fig 1-3, 21, para 24) of the first conductivity type provided between the base region and the upper surface of the semiconductor substrate (21 is between 22b and 11, see fig 2), the source region having a higher doping concentration than the drift region (21 is n+ and 50 is n-, see fig 2, para 24); and 
a gate trench portion (gate 70, see fig 1-3, para 39) provided from the upper surface of the semiconductor substrate so as to reach the drift region (70 extends down to 50, see fig 2), the gate trench portion being provided to extend along a predetermined extending direction on the upper surface of the semiconductor substrate (70 has an extension at the upper surface of 10, see fig 1-2); 
wherein a first well region (left 41 that surrounds the lefts regions 2 and 3, see fig 1-3, para 43) is provided to overlap, on the upper surface of the semiconductor substrate, an edge part of the gate trench portion in an extending direction (41 and 70 are in direct contact at an upper surface of 10, see fig 2), and provided from the upper surface of the semiconductor substrate to a position deeper than the edge part of the gate trench portion (41 extends below 70, see fig 2), the first well region having a higher doping concentration than the base region (41 is p+ and 31b is p-, see fig 2, para 43); 
wherein a second well region (right 41 that surrounds the right regions 2 and 3, see fig 1-3, para 43) is provided adjacent the first well region on the upper surface of the semiconductor substrate (the two regions 41 are close to each other, see fig 3) separating the one or more first diode portions and the transistor portion from the one or more second diode portions by surrounding the anode region of the one or more second diode portions (see fig 1-3, para 43-44); 
wherein a distance separates the first well region and the second well region (the left and right regions 41 are separated, see fig 3); 
wherein the cathode region is in direct contact with the lower-surface electrode (32 and 12 are in direct contact, see fig 2); and
wherein the total area of the one or more second diode portions is between 0.1% and 10%, inclusive, of the total area of the one or more first diode portions (the first diode regions comprise seven regions 2 in the left portion of the device each of which includes three diodes 31b/50 each of which is formed between one set of trenches 70 for twenty one total diodes, and the second diode region consists of one diode 22b/50 formed between one set of trenches 70 and so will have 1/21 of the area or 4.76%).
Regarding claim 4, HATA discloses the semiconductor device according to claim 1, 
wherein in at least one of the one or more first diode portions and the one or more second diode portions, lifetime killers controlling a carrier lifetime (defects 100 are present in the second diode portion, see fig 1-3, 100, para 51) are provided inside the semiconductor substrate, and 
wherein a concentration of the lifetime killers in the one or more first diode portions is different from a concentration of the lifetime killers in the one or more second diode portions (the first diode portions are 3 which contain 100 and the second diode portion is 2 which does not, so the concentration of 100 will be different since 100 is not present in 2).
Regarding claim 6, HATA discloses the semiconductor device according to claim 1, wherein a total area of the one or more first diode portions on the upper surface of the semiconductor substrate is different from a total area of the one or more second diode portions on the upper surface of the semiconductor substrate (the first diode regions comprise seven regions 2 in the left portion of the device each of which includes three diodes 31b/50 each of which is formed between one set of trenches 70 for twenty one total diodes, and the second diode region consists of one diode 22b/50 formed between one set of trenches 70 and so will have 1/21 of the area or 4.76%).
Regarding claim 16, HATA discloses the semiconductor device according to claim 1, wherein the transistor portion and the one or more first diode portions are provided in a main element portion (the transistor region 2 and diode regions 3 in the left portion of the device are in a region which can be the main element region, see fig 1), and 
the one or more second diode portions are provided in a region other than the main element portion (the second diode is in a region 2 in the right part of the device which is in a region which can be another element region, see fig 1).

    PNG
    media_image1.png
    711
    786
    media_image1.png
    Greyscale

Figure I: HATA figure 1 with added annotations.

    PNG
    media_image2.png
    721
    820
    media_image2.png
    Greyscale

Figure II: HATA figure 2 with added annotations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATA (US 20170263603) in view of TAKAHASHI (US 20170162560).
Regarding claim 3, HATA discloses the semiconductor device according to claim 1.
HATA fails to explicitly disclose a device, wherein a doping concentration of the anode region in the one or more first diode portions is different from a doping concentration of the anode region in the one or more second diode portions.
TAKAHASHI discloses a device, wherein a doping concentration of the anode region in the one or more first diode portions is different from a doping concentration of the anode region in the one or more second diode portions (the doping concentrations of 14 and 40 are different, see para 22).
HATA and TAKAHASHI are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the doping densities of TAKAHASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the doping densities of TAKAHASHI in order to reduce a recovery current (see TAKAHASHI para 5).
Regarding claim 7, HATA discloses the semiconductor device according to claim 6.
HATA fails to explicitly disclose a device, wherein the total area of the one or more second diode portions is smaller than the total area of the one or more first diode portions and the resistivity of the one or more second diode portions is lower than the resistivity of the one or more first diode portions.
TAKAHASHI discloses a device, wherein the total area of the one or more second diode portions is smaller than the total area of the one or more first diode portions (the 2nd diode region comprises 2 rows and the 1st diode portion is 3 rows, meaning that the total area of the 2nd portions can be smaller, see fig 7 and figure I below) and the resistivity of the one or more second diode portions is lower than the resistivity of the one or more first diode portions (the doping of 40 is lower than the doping of 14, therefore the resistivity of 14 will be lower than that of 40, see fig 7, para 22).
HATA and TAKAHASHI are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the doping densities of TAKAHASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the doping densities of TAKAHASHI in order to reduce a recovery current (see TAKAHASHI para 5).
Regarding claim 8, HATA discloses the semiconductor device according to claim 6.
HATA fails to explicitly disclose a device, wherein the total area of the one or more second diode portions is smaller than the total area of the one or more first diode portions and the resistivity of the one or more second diode portions is higher than the resistivity of the one or more first diode portions.
TAKAHASHI discloses a device, wherein the total area of the one or more second diode portions is smaller than the total area of the one or more first diode portions (the regions that constitute the first and second regions can be chosen such that the 2nd diode portion is smaller, see fig 7 and figure II below) and the resistivity of the one or more second diode portions is higher than the resistivity of the one or more first diode portions (the doping concentration of 40 is lower than that of 14, therefore the resistivity of 40 will be higher than that of 14, see fig 7 and figure II below).
HATA and TAKAHASHI are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the doping densities of TAKAHASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the doping densities of TAKAHASHI in order to reduce a recovery current (see TAKAHASHI para 5).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATA (US 20170263603) in view of FUJI (US 20180090487).
Regarding claim 5, HATA discloses the semiconductor device according to claim 1.
HATA fails to explicitly disclose a device, wherein a thickness of the semiconductor substrate in the one or more first diode portions is different from a thickness of the semiconductor substrate in the one or more second diode portions.
FUJI discloses a device, wherein a thickness of the semiconductor substrate in the one or more first diode portions (thickness of 2 in region 10, see fig 1, para 20) is different from a thickness of the semiconductor substrate in the one or more second diode portions (thickness of 2 in region 11, see fig 1, para 20).
HATA and TAKAHASHI are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the doping densities of TAKAHASHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the doping densities of TAKAHASHI in order to reduce a recovery current (see TAKAHASHI para 5).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATA (US 20170263603) in view of NAITO (US 20160111419).
Regarding claim 10, HATA discloses the semiconductor device according to claim 1.
HATA fails to explicitly disclose a device, wherein the second well region has a higher doping concentration than the first well region in the transistor portion.
NAITO discloses a device, wherein the second well region (p-region comprising 42, 44 and 56, in region 10, see fig 11, para 90) has a higher doping concentration than the first well region in the transistor portion (44 in 10 has a higher doping concentration than 59 in region 12, see fig 11).
HATA and NAITO are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the second well region properties of NAITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the second well region properties of NAITO in order to increase the withstand voltage (see NAITO para 13).
Regarding claim 11, HATA discloses the semiconductor device according to claim 10.
HATA fails to explicitly disclose a device, wherein the second well region is provided to extend deeper than the first well region in the transistor portion.
NAITO discloses a device, wherein the separation well region is provided to extend deeper than the first well region in the transistor portion (56 goes deeper in the substrate than 59, see fig 11).
HATA and NAITO are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the second well region properties of NAITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the second well region properties of NAITO in order to increase the withstand voltage (see NAITO para 13).
Claims 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATA (US 20170263603) in view of IWASAKI (US 20170033099).
Regarding claim 12, HATA discloses a semiconductor device comprising a semiconductor substrate (figs 1-3, 10, para 20), comprising 
an upper-surface electrode (fig 1-3, 11, para 19) provided on an upper surface of the semiconductor substrate (upper surface of 10, see fig 1-3); 
a lower-surface electrode (fig 1-3, 12, para 19) provided on a lower surface of the semiconductor substrate (lower surface of 10, see fig 1-3); 
a transistor portion (the upper one of the left IGBT portions 2 in fig 1, see para 20) provided in the semiconductor substrate and connected to the upper-surface electrode and the lower-surface electrode (the portions of 10 containing the IGBTs comprising 21, 22, 50, 51 and 23 extend from 11 to 12, see fig 2); 
a first diode portion (all of the diodes in the left diode portions 3, see fig 1, para 20) provided in the semiconductor substrate and connected to the upper-surface electrode and the lower-surface electrode (the portions of 10 containing the diode comprising 31, 50, 51 and 32 extend from 11 to 12, see fig 2); 
a second diode portion (one pn diode formed by an interface between 31b and 50 between two trenches 70 in the region 3 of the right part of the device in fig 1, see para 20) provided in the semiconductor substrate and connected to the upper-surface electrode and the lower-surface electrode (one pn diode formed by an interface between 31b and 50 between two trenches 70 in the right part of the device in fig 1, see para 20);
wherein the first diode portion and the second diode portion each include (i) a buffer region of a first conductivity type provided between a drift region of the first conductivity type and the lower-surface electrode (fig 2, 51, para 24) and (ii) a cathode region (fig 1-3, 32, para 34) of the first conductivity type provided between the buffer region and the lower-surface electrode, the drift region being provided inside the semiconductor substrate, and the cathode region having a higher doping concentration than the buffer region (32 is more highly doped than 50, see fig 2);
wherein the transistor portion has: 
a base region (22b in the left portion of the device in fig 1, see fig 1-3, para 26) of the second conductivity type provided between the drift region and the upper surface of the semiconductor substrate (22b is between 11 and 50, see fig 2); 
a source region (fig 1-3, 21, para 24) of the first conductivity type provided between the base region and the upper surface of the semiconductor substrate (21 is between 22b and 11, see fig 2), the source region having a higher doping concentration than the drift region (21 is n+ and 50 is n-, see fig 2, para 24); and 
a gate trench portion (gate 70, see fig 1-3, para 39) provided from the upper surface of the semiconductor substrate so as to reach the drift region (70 extends down to 50, see fig 2), the gate trench portion being provided to extend along a predetermined extending direction on the upper surface of the semiconductor substrate (70 has an extension at the upper surface of 10, see fig 1-2); 
wherein a first well region (left 41 that surrounds the lefts regions 2 and 3, see fig 1-3, para 43) is provided to overlap, on the upper surface of the semiconductor substrate, an edge part of the gate trench portion in an extending direction (41 and 70 are in direct contact at an upper surface of 10, see fig 2), and provided from the upper surface of the semiconductor substrate to a position deeper than the edge part of the gate trench portion (41 extends below 70, see fig 2), the first well region having a higher doping concentration than the base region (41 is p+ and 31b is p-, see fig 2, para 43); 
wherein a second well region (right 41 that surrounds the right regions 2 and 3, see fig 1-3, para 43) is provided adjacent the first well region on the upper surface of the semiconductor substrate (the two regions 41 are close to each other, see fig 3) separating the one or more first diode portions and the transistor portion from the one or more second diode portions by surrounding the anode region of the one or more second diode portions (see fig 1-3, para 43-44); 
wherein a distance separates the first well region and the second well region (the left and right regions 41 are separated, see fig 3); and
wherein the total area of the portion is between 0.1% and 10%, inclusive, of the total area of the first diode portion (the first diode region comprises seven regions 2 in the left portion of the device each of which includes three diodes 31b/50 each of which is formed between one set of trenches 70 for twenty one total diodes, and the second diode region consists of one diode 22b/50 formed between one set of trenches 70 and so will have 1/21 of the area or 4.76%).
HATA fails to explicitly disclose a device wherein a first resistance portion provided on a first region in an upper surface of the upper-surface electrode, the first diode portion being connected to the first region; and 
a second resistance portion provided on a second region in the upper surface of the upper-surface electrode, the second diode portion being connected to the second region, 
wherein the first resistance portion and the second resistance portion have different resistance values in a depth direction of the semiconductor substrate.
IWASAKI discloses a device wherein a first resistance portion (AlSi layer 54, see fig 6 and 9, para 44) provided on a first region in an upper surface of the upper-surface electrode (54 is provided in diode regions 18, see fig 6), the first diode portion being connected to the first region (54 is present in 18, see fig 6); and 
a second resistance portion (Ni layer 58, see fig 6 and 9, para 46) provided on a second region in the upper surface of the upper-surface electrode (58 is provided in diode regions 18), the second diode portion being connected to the second region (the second diode region 18 is at least indirectly connected to 58, see fig 6), 
wherein the first resistance portion and the second resistance portion have different resistance values in a depth direction of the semiconductor substrate (54 is AlSi and 58 is Ni, which have different resistivities, see para 44-46).
HATA and IWASAKI are analogous art because they both are directed towards vertical semiconductor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the upper electrode resistance portions of IWASAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the upper electrode resistance portions of IWASAKI in order to reduce a leak current (see IWASAKI para 63).
Regarding claim 14, HATA and IWASAKI disclose the semiconductor device according to claim 12.
HATA fails to explicitly disclose a device, wherein the cathode region is in direct contact with the lower-surface electrode (32 is in direct contact with 12, see fig 2).
Regarding claim 17, HATA and IWASAKI disclose the semiconductor device according to claim 1.
HATA fails to explicitly disclose a device, wherein the transistor portion and the one or more first diode portions are provided in a main element portion (the transistor region 2 and diode regions 3 in the left portion of the device are in a region which can be the main element region, see fig 1), and 
the one or more second diode portions are provided in a region other than the main element portion (the second diode is in a region 2 in the right part of the device which is in a region which can be another element region, see fig 1).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATA (US 20170263603) and IWASAKI (US 20170033099) in view of NAITO (US 20160111419).
Regarding claim 15, HATA and IWASAKI disclose the semiconductor device according to claim 12.
HATA fails to explicitly disclose a device, wherein the second well region is provided to extend deeper than the first well region in the transistor portion.
NAITO discloses a device, wherein the second well region (p-region comprising 42, 44 and 56, in region 10, see fig 11, para 90) is provided to extend deeper than the first well region in the transistor portion (44 in 10 has a higher doping concentration than 59 in region 12, see fig 11).
HATA and NAITO are analogous art because they both are directed towards vertical semiconductor transistor and diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of HATA with the second well region properties of NAITO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of HATA with the second well region properties of NAITO in order to increase the withstand voltage (see NAITO para 13).
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 12, the applicant argues that HATA does not disclose a device comprising first and second diode portions that extend from the top electrode to the bottom electrode and “wherein the total area of the one or more second diode portions is between 0.1% and 10%, inclusive, of the total area of the one or more first diode portions”.  This argument is unpersuasive.  A diode portion is a portion of the device which contains at least one diode.  HATA discloses a device where diodes are formed at least by the interfaces between p-type regions 31b and n-type region 50, and by the interfaces between p-type regions 22b and n-type regions 50.  The region of the semiconductor 10 which includes these p-n junctions can be taken to go from the bottom electrode 12 to the top electrode 11.  Each region 2 or 3 of HATA comprises three of these diodes side by side, separated by trenches 70 (see HATA fig 2).  HATA figure 1 discloses 2 groups of these regions, each consisting of 8 regions 2 and 7 regions 3 placed alternately in the vertical direction in that figure.  If the second diode region is taken as just one of these devices (so one of the three devices in one of the regions 2) in the right group, and the first diode regions are all of the diodes in all of the regions 3 in the left half (for a total of 7 groups of 3 devices, so 21), then the ratio of their areas will be 1/21, or 4.76%, which is in the indicated range.  The examiner notes that there are no restrictions on location of the various diode regions, other than that they be separated by the well regions, and that there can be diodes in the device which are not in any of the diode regions.  For at least these reasons, and those given in the rejection above, HATA discloses all of claim 1, and HATA in view of IWASAKI discloses all of claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811